 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DERRICK WHEATEN,                                   Case No.: 1:18-cv-00885-AWI-JLT (PC)

12                        Plaintiff,                     ORDER SHORTENING TIME FOR
                                                         DEFENDANTS TO FILE A RESPONSE TO
13            v.                                         PLAINTIFF’S MOTION TO COMPEL AND
                                                         VACATING DEADLINE FOR PLAINTIFF
14    KNOLL, et al.,                                     TO FILE AN OPPOSITION TO
                                                         DEFENDANTS’ MOTION FOR SUMMARY
15                        Defendants.                    JUDGMENT

16

17           Defendants’ motion for summary judgment is pending before the Court. (Doc. 35.)

18   Plaintiff filed an opposition, (Docs. 38-40), and Defendants filed a reply, (Doc. 41). On

19   September 3, 2019, the Court granted Plaintiff’s request to postpone consideration of the MSJ and

20   allow discovery by both parties regarding the “authenticity of the SENTRY documents submitted

21   and the procedures the defendants were obligated to follow if the plaintiff provided them

22   documentation that differed from the entries in SENTRY.” (Doc. 43 at 2-3.) The Court granted

23   Plaintiff until December 15, 2019, to file a new opposition if he “discovers evidence he feels is

24   relevant to establish a triable issue of fact to defeat” the MSJ. (Id. at 3.)

25           On November 22, 2019, Plaintiff filed a motion to compel Defendants’ response to his

26   requests for production, interrogatories, and requests for admission. (Doc. 55.) The Court entered

27   the motion in the CM/ECF system on November 26. Plaintiff alleges that Defendants have failed

28   to respond to any of his discovery requests within the time authorized by the Federal Rules of
 1   Civil Procedure. (See id. at 1.)

 2          Per Local Rule 230(l), Defendants have 21 days from the date of service of Plaintiff’s

 3   motion to file an opposition or statement of non-opposition. Because the deadline for Plaintiff to

 4   file a new opposition to Defendants’ MSJ, if he chooses to file one, is before the deadline for

 5   Defendants to file an opposition to Plaintiff’s motion to compel, the Court finds it prudent to

 6   adjust the relevant deadlines. Accordingly, the Court ORDERS:

 7            1. Defendants shall file an opposition or statement of non-opposition to Plaintiff’s

 8                motion to compel, (Doc. 55), by December 9, 2019;

 9            2. The deadline for Plaintiff to file a new opposition, if any, to Defendants’ motion for
10                summary judgment, (Doc. 35), is January 13, 2020.

11
     IT IS SO ORDERED.
12

13      Dated:     December 2, 2019                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                       2
